OPINION — AG — ** PRISONERS — TRANSFER — ACCEPTANCE ** THIS OPINION HAS AN ATTACHMENT AND ITS CONCLUSION: OPINION DATED, FEBRUARY 5, 1949 . . . THERE ARE NO PROVISIONS OF LAW AUTHORIZING OR REQUIRING THE WARDEN OF AN INSTITUTION (PENITENTIARY, PRISON) TO RECEIVE AND DETAIN PRISONERS, FOR SAID PURPOSES; BUT IS NOT THEREBY INTENDED BY THE ATTORNEY GENERAL TO CONVEY THE THOUGHT THAT NO WARDEN SHOULD AT ANY TIME, OR UNDER ANY CIRCUMSTANCES ACCEPT OR RECEIVE AND DETAIN A PRISONER FOR EITHER OF SAID PURPOSES. WHAT THE OPINION POINTS OUT IS THAT THE STATUTE IS SILENT ON THIS SUBJECT. (SAFEKEEPING, MEDICAL TREATMENT, HOLDING) CITE: 57 Ohio St. 91 [57-91] (OWEN J. WATTS)